ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_02_FR.txt. 256

DECLARATION DE M™" HIGGINS
[Traduction]

Je ne suis pas d’accord avec l’un des motifs exposés par la Cour au
paragraphe 79 de son ordonnance.

Il est constant, dans la jurisprudence du droit international humani-
taire, que, pour établir la compétence sur le fond, le requérant ne soit pas
tenu de préciser quelles dispositions du traité invoqué par lui à cet effet
ont, à son sens, été violées (voir, par exemple, les conclusions du Comité
des droits de l’homme dans l'affaire Jennon Stephens c. Jamaïque,
Nations Unies, Documents officiels de l’Assemblée générale, cinquante et
uniéme session, supplément n° 40, doc. A/51/40; affaire B.d B. et alc. les
Pays-Bas, Nations Unies, Documents officiels de l’Assemblée générale,
quarante-quatriéme session, supplément n° 40, doc. A/45/40; et de nom-
breuses autres affaires). Il n’y a à fortiori aucune raison pour que la Cour
internationale de Justice, en examinant le point de savoir si elle dispose
ou non d’une compétence prima facie pour indiquer des mesures conser-
vatoires, invoque un critère plus strict. C’est plutôt à la Cour elle-même,
conformément à la pratique habituelle, qu’il devrait revenir de rechercher
si les prétentions formulées par le Congo dans sa demande et les faits allé-
gués par lui peuvent constituer prima facie des violations de l’une quel-
conque des clauses de la convention sur l'élimination de toutes les formes
de discrimination à l’égard des femmes, instrument qui, selon le Congo,
assoit la compétence de la Cour quant au fond de l’affaire.

Souscrivant toutefois aux autres éléments du paragraphe 79 ainsi
qu'aux conséquences juridiques qui en découlent, j’ai voté en faveur de
l'ordonnance.

(Signé) Rosalyn HIGGINs.

4]

 
